Per Curiam
—Unless in every case in which an assignee is plaintiff, it is proper to require security, there do not seem to be sufficient facts in the case at bar to justify the order requiring the plaintiff to give security in the sum 01 $1,000 Security in cases of this kind is a matter of discretion, and such discretion should not be exercised against an assignee unless there are reasonable grounds therefor
The order must be reversed, with ten dollars costs and disbursements to the appellant to abide the event -_